The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, because the specification, while being enabling for sheet for sintering bonding comprising specific sinterable particles that are specific electrically conductive metallic elements having specific size in specific amounts (see paragraphs 0031-0033 of the present specification) and specific binder that is a high molecular binder that is polycarbonate or acrylic resin present in specific amounts (see paragraphs 0034-0040 of the present specification) and specific low molecular binder present in specific amounts (see paragraphs 0041-0046 of the present specification) that has the claimed shear strength and minimum load, does not reasonably provide enablement for a sheet comprising any sinterable particles of any size in any amount and any binder in any amount that has the claimed shear strength and minimum load.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicatn’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-8 can be used as claimed and whether claims 1-8 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2D 1400, 1404 (Fed. Cir. 1988).  Upon applying this test to claims 1-8, it is believed that undue experimenation would be required because:
(a) The quantity of experimentation  is great since claims  1-8  read on a sheet comprising any sinterable particles of any size in any amount and any binder in any amount that has the claimed shear strength and minimum load, while the specification discloses a sheet comprising specific sinterable particles that are specific electrically conductive metallic elements having specific size in specific amounts and specific binder that is a high molecular binder that is polycarbonate or acrylic resin present in specific amounts and specific low molecular binder present in specific amounts that has the claimed shear strength and minimum load.
(b) There is no direction or guidance presented for a sheet comprising any sinterable particles of any size in any amount and any binder in any amount that has the claimed shear strength and minimum load.
(c) There is an absence of working examples concerning a sheet comprising any sinterable particles of any size in any amount and any binder in any amount that has the claimed shear strength and minimum load.
More specifically, in In re Wands, the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying all these factors to the present invention, it is noted that the specification provides no direction or working examples (factors (f) and (g)) for a sheet for sintering bonding comprising any sinterable particles of any size in any amount and any binder in any amount that has the claimed shear strength and minimum load. Furthermore, in view of the breadth of claim 1 (factor (a)) which encompasses innumerable sheets comprising innumerable sinterable particles in any size and amount and innumerable binders in any amount, the quantity of experimentation (factor (h)) involved in order to reach a usable embodiment having the claimed properties would be great. Further, the claimed properties would not be readily arrived at for the full scope of possible materials for the sheet as claimed by one having ordinary skill in the art without significant guidance (factors (b), (c), and (d)). Additionally, to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various materials within the broad types of materials as claimed for the sheet without any apparent predictability (factor (e)).
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-8.




 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are  rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2018/179796 A1 (Sugo et al.).  
It is noted that when utilizing WO 2018/179796 A1   in the above paragraph, the disclosures of the reference are based on US 20200048504 A1 (Sugo et al.) which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2018/179796 A1  are found in US 20200048504 A1 (Sugo et al.).

Re Claim 1, SUGO discloses (figs. 1-3 and the corresponding text) a sheet (11) for sintering bonding comprising:
an electrically conductive metal containing sinterable particle ( pars. [0010, 0022-23], [0028], [30-31] of e.g. silver oxide); and a binder component (pars. [0019-21], [0036]).
SUGO does not disclose the value of ratio between shear strength at 23°C in MPa,
measured in accordance with a SAICAS method and minimum load in μN, reached during an unloading process in load-displacement measurement in accordance with a nanoindentation method, but does disclose measurement at the same temperature ([0109, 0110]).
However, in the solution of SUGO, the essential steps of the sintering sheet transfer are the same (fig. 2) as in the present application (fig. 3). The skilled person would therefore optimized the properties of the sintering sheet so as to obtain an optimal transfer. In particular, the adhesive properties of the sintering sheet would need to be such that the sintering sheet properly adheres to the transfer target, i.e. the chip, and at the same time may be separated from the base material by cutting off the  portions bonded to the chips from the adjacent portions (SUGO, fig. 2 (a-c). The skilled person would adapt these properties by trial and-error experiments, which would not require any inventive activity. These experiments would lead the skilled person to implicitly arrive at the claimed value of the ratio of shear strength at 23°C in MPa, measured in accordance with a SAICAS method and minimum load in μN, reached during an unloading process in load-displacement measurement in accordance with a nanoindentation method because these values are optimized in the present application for the same reasons as in the argumentation above, i.e. for simultaneously obtaining the desired adhesion to the transfer target, transferability and cuttability - par. [0014-0017, 0055-0059].
The skilled person would arrive in this manner at the subject-matter of claim 1. 
As an additional remark, should one be of the opinion that the skilled person would not be able to adapt the adhesive properties of the sintering sheet to the transfer target and at the same time transferability and cuttability by trial-and error experimentation, then the same would also apply to the present application in view of the rejection above, thus strengthening the insufficiency of disclosure.
It may also be argued that the specific examples of SUGO (pars. [0103-0105]-[0098], Table 1) appear similar to those of the present application ([0072-0075], Ex. 1-3, Table 1 ), in particular, the proportion between the high molecular binder and the low molecular binder is 25/16 = 1.56 for Examples 1-2 and 38/25 = 1 .52 for Example 3 of SUGO, thus fulfilling the criterion disclosed in pars. [0072] and [0046] of the description of the present application as leading to the desired F/f ratio.
It is therefore likely that the sintering sheet of SUGO would exhibit the claimed value of ratio between shear strength at 23°C in MPa, measured in accordance with a SAICAS method and minimum load in μN, reached during an unloading process in load-displacement measurement in accordance with a nanoindentation method, which would render claim 1 not new. Should the Applicant be of the opinion that this is not the case, then he is invited to prove this by appropriate experiments performed on the sintering sheets of SUGO; moreover, in such a case, the problem of sufficiency of disclosure (  items 1.1-1.2 above) would again be of major importance, especially as the ratio of high molecular binder ("binder solid at normal temperature") to the low molecular binder ("binder liquid at normal temperature") in SUGO is above 0.1 and below 3, i.e. fulfils the criterion discussed in the description of the present application, pars. [0023], [0046].
As already noted above, an essential aspect of the present application are the transfer properties of the sintering sheet,   e.g. the description, par. [0014]. However, transfer properties define not the sintering material as such but the combination of the sintering material and the base material from which it is transferred. Therefore, notwithstanding the rationale set forth above, the claimed parameters, even if rendered clear, as set forth above, would not characterize a sintering material sheet as such but a combination of a sintering material sheet and a specific base material. For different base materials, their adhesion to the sintering material may be very different, hence a sintering material with the claimed parameter values may be easily transferable from one base material and not transferable from a different base material. Any effect of the claimed parameters may therefore only be acknowledged if not only the claimed parameters but also a specific base material are claimed; however, such a combination is only disclosed for the specific examples 1-3, i.e. for a sintering sheet with specific binders and a specific base material, disclosed only with reference to trademarks.
Re Claims 2-4, Sugo does not disclose the measurement as claimed.  
The skilled person would adapt the shear strength of the sintering sheet according to the needs; a sheet with too high shear strength would be difficult to cut at the separation of SUGO, fig. 2(c), a sheet with too low shear strength would likely not maintain its shape and deform during the transfer process of SUGO, figs. 2(a)-(b), leading to adhesion of the sheet to the sides of the chip, contrary to SUGO, figs. 2(a)-(b). Similarly, the skilled person would adapt the adhesive properties of the sintering sheet so that the sintering sheet properly adheres to the transfer target, i.e. the chip, and at the same time may be separated from the base material ( SUGO, fig. 2), which would lead the skilled person to implicitly arrive at the claimed value of minimum load reached during an unloading process in load-displacement measurement in accordance with a nanoindentation method because these values are optimized in the present application for the same reasons as in the argumentation above, i.e. for simultaneously obtaining the desired adhesion to the transfer target and separability from a separator,   the description, par. [0017]. 
Alternatively, similarly to the rational set forth above, in view of the similarity of examples 1-3 of SUGO to examples 1-3 of the present application, it is likely that the 
sintering sheets of examples 1-3 of SUGO exhibit the shear strength and minimum load as in claims 2-3, rendering these claims not new.  (Note that the shear strength at 23°C disclosed in SUGO concerns a shear strength determined in a different manner, after temporary bonding of a silicon chip with a sintering sheet laminated thereon to a copper sheet,   SUGO, par. [0101 ].)
As an additional remark, any effect of the value of shear strength for sheet  transfer properties is only for relevance at the temperature at which the transfer occurs. Consequently, the claimed shear strength at 23°C would be of direct relevance only for transfer properties at 23°C. However, in the specific examples of the present application, the transfer of the sintering sheet occurs at 70°C for examples 1-2 and at 90°C for example 3,  the description, par. [0079]. While there might exist a correlation between shear strength at 23°C and shear strength at 70°C or 90°C, such a correlation would be material dependent (temperature dependence of shear strength may be very different for different materials) and no general conclusion on transferability and cuttability at 70°C or 90°C may be drawn from shear strength value at 23°C, SUGO, fig. 2(a).  
Re claims 4-8, SUGO teaches a sheet in Figs 2(a)-(e) with bonding base sheet 10 having a laminated structure via adhesive layer 11 thereby forming a base material and sheet as claimed.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See also the references as set forth in the international written opinion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787